APR 0 § 2020

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION

UNITED STATES OF AMERICA, CR 19-137-BLG-SPW

Plaintiff,

vs.
ORDER

CHRISTOPHER DENNIS
SHELTON,

Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 35). For good cause being shown,

IT IS HEREBY ORDERED that the forfeiture action in the above-captioned
case is DISMISSED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this _ day of April, 2020.

det

SUSAN P. WATTERS
United States District Court Judge

 
